In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Rockland County (Liebowitz, J.), entered March 12, 2007, which denied her motion for summary judgment dismissing the complaint on the ground that neither of the plaintiffs sustained a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendant made a prima facie showing that neither of the plaintiffs sustained a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler.; 79 NY2d 955, 956-957 [1992]). In opposition, the plaintiffs raised a triable issue of fact. Spolzino, J.P., Skelos, Lifson and McCarthy, JJ., concur.